1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11   IRMA FERNANDEZ and PATRICIA                               Case No. 19-cv-1442-MMA (JLB)
     FERNANDEZ,
12
                                             Plaintiffs,       ORDER DENYING DEFENDANT’S
13                                                             MOTION TO COMPEL
     v.                                                        ARBITRATION OR,
14
                                                               ALTERNATIVELY, TO DISMISS
     DEBT ASSISTANCE NETWORK, LLC,
15                                                             FOR IMPROPER VENUE
                                            Defendant.
16
                                                               [Doc. No. 17]
17
18
19            On August 1, 2019, Irma Fernandez and Patricia Fernandez (collectively,
20   “Plaintiffs”) filed a Complaint against Debt Assistance Network, LLC (“Defendant”).
21   Doc. No. 1 (“Compl.”).1 Plaintiffs allege seven causes of action: (1) violation of the
22   Credit Repair Organization Act (“CROA”); (2) violation of the California Credit Services
23   Act (“CCSA”); (3) violation of the California Consumers Legal Remedies Act
24   (“CLRA”); (4) violation of the California Unfair Competition Law (“UCL”); (5) breach
25   of contract; (6) negligence; (7) negligent misrepresentation; and (8) intentional
26
27
28   1
         All citations refer to the pagination assigned by the CM/ECF system.

                                                           1
                                                                                   19-cv-1442-MMA (JLB)
1    misrepresentation. Id. Defendant answered Plaintiffs’ allegations on November 13,
2    2019. Doc. No. 10.
3             On December 12, 2019, Defendant filed a motion to compel arbitration or,
4    alternatively, to dismiss for improper venue pursuant to Federal Rule of Civil Procedure
5    12(b)(3). Doc. No. 17. Relatedly, Defendant also seeks leave to file a motion for an
6    award of attorneys’ fees, arguing that Plaintiffs have no good faith objection to
7    arbitration. Id. at 20–22. Plaintiffs filed an opposition to Defendant’s motion, and
8    Defendant replied. See Doc. Nos. 22, 23. The Court found the matter suitable for
9    determination on the papers and without oral argument pursuant to Federal Rule of Civil
10   Procedure 78(b) and Civil Local Rule 7.1.d.1. Doc. No. 24.
11            For the reasons set forth below, the Court DENIES Defendant’s motion to compel
12   arbitration and DENIES Defendant’s request for attorneys’ fees.
13                                               I. BACKGROUND2
14            Plaintiffs purchased credit repair services from Defendant. Compl. ¶ 1. Defendant
15   “represents that it provides debt relief, debt negotiation, and debt management services to
16   Plaintiffs . . . to eliminate or reduce their debts.” Id. ¶ 2. Plaintiffs allege “Defendant
17   operates an elaborate scheme to defraud debtors that preys on consumers who are
18   drowning in credit card and unsecured debt.” Id. ¶ 6.
19            Before November 2016, Plaintiffs incurred debt to several creditors. Id. ¶ 21. On
20   November 18, 2016, Plaintiffs signed “a contract with Defendant entitled ‘Consumer
21   Tender Of Offer and Debt Assumption Agreement’ [‘Debt Agreement’] to receive
22   Defendant’s assistance with debt settlement and to improve Plaintiffs’ consumer credit
23   record, history, or rating with credit reporting agencies.” Id. ¶ 23; see also Doc. No. 17-1
24   6–9. On the same day, Plaintiffs also signed an Automatic Clearing House Agreement
25
26
27
28   2
         These facts are taken from the Complaint as well as related declarations and exhibits.

                                                           2
                                                                                           19-cv-1442-MMA (JLB)
1    (“ACH Agreement”) with Secure Account Service (“SAS”) titled “Account Agreement
2    and Disclosure Statement.” Doc. No. 17-1 at 11–12.
3           A declaration signed by a principal member of Defendant provides that
4    Defendant’s “acceptance of Plaintiffs’ offer was conditioned on Plaintiffs agreeing to
5    execute both the [Debt Agreement] and the ACH Agreement.” Id. at 3. Further, without
6    the ACH Agreement, Defendant claims that it “would not have received any payments
7    from Plaintiffs.” Id. The ACH’s “Scope of Services and Limitation of Liability” section
8    states that “SAS is a third-party processor.” Id. The section continues: “[SAS] is not a
9    party to the agreement between Client and [the Referring Company] and SAS does not
10   participate in the underlying debt negotiations.” Id.
11          The Debt Agreement states “[a]ll sums paid according to the terms shown on the
12   ACH AGREEMENT, which is included as part of this AGREEMENT.” Id. at 8. The
13   ACH Agreement contains the following arbitration clause:
14
15          6.     BINDING ARBITRATION, GOVERNING LAW, AND
            ATTORNEY’S FEES. Client agrees that any dispute or claim arising out
16
            of this Agreement or otherwise, related to SAS’s services to Client, shall be
17          resolved through binding arbitration with the American Arbitration
            Association in Phoenix, Arizona and the decision of the arbitrator shall be
18
            final and enforceable by a court of competent jurisdiction. Client further
19          agrees that this Agreement, and any claims it may bring against SAS, shall
            be construed according to the laws of the State of Arizona. Further, Client
20
            agrees that the successful party to any action between SAS and Client shall
21          be entitled to the recovery of its reasonable attorneys’ fees and costs.
22
23   Id. at 11.
24                                        II. LEGAL STANDARD
25          The Federal Arbitration Act (“FAA”) permits “[a] party aggrieved by the alleged
26   failure, neglect, or refusal of another to arbitrate under a written agreement for arbitration
27   [to] petition any United States district court . . . for an order directing that . . . arbitration
28   proceed in the manner provided for in [the arbitration] agreement.” 9 U.S.C. § 4. Upon a

                                                      3
                                                                                     19-cv-1442-MMA (JLB)
1    showing that a party has failed to comply with a valid arbitration agreement, the district
2    court must issue an order compelling arbitration. Id. The Supreme Court has stated that
3    the FAA espouses a general policy favoring arbitration agreements. AT&T Mobility v.
4    Concepcion, 563 U.S. 333, 339 (2011). Federal courts are required to rigorously enforce
5    an agreement to arbitrate. See id.
6          In determining whether to compel a party to arbitration, the Court may not review
7    the merits of the dispute; rather, the Court’s role under the FAA is limited to determining
8    “(1) whether a valid agreement to arbitrate exists and, if it does, (2) whether the
9    agreement encompasses the dispute at issue.” Kilgore v. KeyBank, Nat. Ass’n, 718 F.3d
10   1052, 1058 (9th Cir. 2013) (quoting Chiron Corp. v. Ortho Diagnostic Sys., Inc., 207
11   F.3d 1126, 1130 (9th Cir. 2000)); see also 9 U.S.C. § 4. If the Court finds that the
12   answers to both questions are “yes,” then the Court must compel arbitration. Chiron
13   Corp., Inc., 207 F.3d at 1130. A court’s circumscribed role in making these inquiries
14   “leav[es] the merits of the claim and any defenses to the arbitrator.” Id. (quoting
15   Republic of Nicaragua v. Standard Fruit Co., 937 F.2d 469, 478 (9th Cir. 1991).
16         As to the first inquiry—whether the parties agreed to arbitrate—courts adopt a
17   standard similar to summary judgment. See Three Valleys Mun. Water Dist. v. E.F.
18   Hutton & Co., 925 F.2d 1136, 1141 (9th Cir. 1991); Lopez v. Terra’s Kitchen, LLC, 331
19   F. Supp. 3d 1092, 1097 (S.D. Cal. 2018); Cordas v. Uber Techs., Inc., 228 F. Supp. 3d
20   985, 988 (N.D. Cal. 2017). Agreements to arbitrate are “valid, irrevocable, and
21   enforceable, save upon such grounds as exist at law or in equity for the revocation of any
22   contract.” 9 U.S.C. § 2. Courts must apply ordinary state law principles in determining
23   whether to invalidate an agreement to arbitrate. Ferguson v. Countrywide Credit Indus.,
24   Inc., 298 F.3d 778, 782 (9th Cir. 2002). As such, arbitration agreements may be
25   “invalidated by ‘generally applicable contract defenses, such as fraud, duress, or
26   unconscionability.’” Concepcion, 563 U.S. at 339–41 (quoting Doctor’s Assocs., Inc. v.
27   Casarotto, 517 U.S. 681, 687 (1996)). In assessing whether there is an agreement to
28   arbitrate, the presumption and policy in favor of arbitration does not apply, and instead,

                                                   4
                                                                                19-cv-1442-MMA (JLB)
1    the issue is determined through standard contract law principles. See Comer v. Micor,
2    Inc., 436 F.3d 1098, 1104 n.11 (9th Cir. 2006); see also E.E.O.C. v. Waffle House, Inc.,
3    534 U.S. 279, 293 (2002).
4          As to the second inquiry—whether the agreement encompasses the dispute at
5    issue—courts resolve any “ambiguities as to the scope of the arbitration clause itself . . .
6    in favor of arbitration.” Volt Info. Scis., Inc. v. Bd. of Trs. of Leland Stanford Jr. Univ.,
7    489 U.S. 468, 475–76 (1989); see also Moses H. Cone Mem’l Hosp. v. Mercury Constr.
8    Corp., 460 U.S. 1, 24–25 (1983) (“[A]ny doubts concerning the scope of arbitrable issues
9    should be resolved in favor of arbitration, whether the problem at hand is the construction
10   of the contract language itself or an allegation of waiver, delay, or a like defense to
11   arbitrability.”). Moreover, “the party resisting arbitration bears the burden of proving
12   that the claims at issue are unsuitable for arbitration.” Green Tree Fin. Corp.-Alabama v.
13   Randolph, 531 U.S. 79, 91 (2000). Absent contractual ambiguity, “it is the language of
14   the contract that defines the scope of disputes subject to arbitration.” Waffle House, Inc.,
15   534 U.S. at 289.
16                                          III. DISCUSSION
17   A. Evidentiary Objections
18         As a preliminary matter, Defendant objects to the Declaration of Irma Fernandez
19   (Doc. No. 22-2) and Declaration of Patricia Fernandez (Doc. No. 22-1) provided in
20   support of Plaintiffs’ opposition brief. Doc. No. 23-1; Doc. No. 23-2. Both declarations
21   contain almost identical content. Compare Doc. No. 22-1, with Doc. No. 22-2.
22   Defendant argues that the content is “irrelevant, argumentative, speculative and self-
23   serving, lacks foundation, and constitutes improper legal opinion.” Doc. No. 23-1 at 4–6;
24   Doc. No. 23-2 at 4–6.
25         As noted above, in addressing whether there is a valid arbitration agreement, the
26   Court adopts a standard akin to summary judgment. See Three Valleys Mun. Water Dist.,
27   925 F.2d at 114; Lopez, 331 F. Supp. 3d at 1097. “A trial court can only consider
28   admissible evidence in ruling on a motion for summary judgment.” Orr v. Bank of Am.,

                                                    5
                                                                                 19-cv-1442-MMA (JLB)
1    NT & SA, 285 F.3d 764, 773 (9th Cir. 2002); see also Fed. R. Civ. P. 56(c). However,
2    courts will consider evidence with content that would be admissible at trial even if the
3    form of the evidence would be inadmissible. See Celotex Corp. v. Catrett, 477 U.S. 317,
4    324 (1986); Fraser v. Goodale, 342 F.3d 1032, 1036–37 (9th Cir. 2003) (admitting a
5    diary in considering summary judgment where its contents were within the author’s
6    personal knowledge and could be admitted in several ways at trial despite a hearsay
7    objection). “That an affidavit is self-serving bears on its credibility, not on its
8    cognizability for purposes of establishing a genuine issue of material fact.” United States
9    v. Shumway, 199 F.3d 1093, 1104 (9th Cir. 1999). “Only in certain instances—such as
10   when a declaration ‘state[s] only conclusions, and not “such facts as would be admissible
11   in evidence,”’—can a court disregard a self[-]serving declaration for purposes of
12   summary judgment.” S.E.C. v. Phan, 500 F.3d 895, 909 (9th Cir. 2007) (quoting
13   Shumway, 199 F.3d at 1104). Moreover, “‘objections to evidence on the ground that it is
14   irrelevant, speculative, and/or argumentative, or that it constitutes an improper legal
15   conclusion are all duplicative of the summary judgment standard itself’ and unnecessary
16   to consider here.” Holt v. Noble House Hotels & Resort, Ltd, 370 F. Supp. 3d 1158, 1164
17   (S.D. Cal. 2019) (quoting Burch v. Regents of Univ. of Cal., 433 F. Supp. 2d 1110, 1119
18   (E.D. Cal. 2006)).
19         The declarations set forth Plaintiffs’ present individual understanding of the
20   contracts as it relates back to the execution of the contracts. They are clearly self-serving
21   to persuade the Court to find no valid arbitration agreement exists between Plaintiffs and
22   Defendant. However, self-serving statements go to credibility—not admissibility. See
23   Shumway, 199 F.3d at 1104. And Defendant’s arguments based on relevance,
24   speculation, argument, and legal opinion are unnecessary to consider here because they
25   are “duplicative of the summary judgment standard itself.” Holt, 370 F. Supp. 3d at 1164
26   (quoting Burch, 433 F. Supp. 2d at 1119). Additionally, the Court finds “it is
27   unnecessary to expressly rule on many of the objections because they would not alter the
28   Court’s resolution” of the present motion. White v. Home Depot U.S.A. Inc., No. 17-CV-

                                                    6
                                                                                 19-cv-1442-MMA (JLB)
1    00752-BAS-AGS, 2019 WL 1171163, at *1 (S.D. Cal. Mar. 13, 2019). Accordingly, the
2    Court OVERRULES Defendant’s evidentiary objections.
3    B. Choice of Law
4          Plaintiffs assert that enforcing the Arizona forum selection clause and choice of
5    law clause “violate California public policy, jeopardize due process, and deprive
6    Plaintiffs access to justice in the appropriate forum.” Doc. No. 22 at 24. Plaintiffs
7    elaborate that an Arizona forum would deprive Plaintiffs of rights provided under
8    California law, would have no relation to Defendant, and would have no nexus between
9    Defendant’s conduct and Plaintiffs’ claims. Id. Defendant replies that the Arizona forum
10   selection clause and choice of law clause do not violate California public policy. Doc.
11   No. 23 at 10. Defendant asserts that Plaintiffs “have made no showing that (1) applying
12   Arizona’s law ‘is contrary to a fundamental policy of California,’ or that (2) ‘California
13   has a materially greater interest than [Arizona] in resolution of the issue.’” Id. at 10
14   (quoting Ruiz v. Affinity Logistics Corp., 667 F.3d 1318, 1323 (9th Cir. 2012)).
15   Defendant further argues that Plaintiffs have failed to show that Arizona law directly
16   conflicts with California law. Id. Arguing that Plaintiffs merely assert “that venue would
17   have been appropriate in California,” Defendant emphasizes that “Plaintiffs have failed to
18   show that there is anything unfair or unreasonable about the mandatory choice of forum
19   clause.” Id. at 11.
20         “Before a federal court may apply state-law principles to determine the validity of
21   an arbitration agreement, it must determine which state’s laws to apply. It makes this
22   determination using the choice-of-law rules of the forum state . . . .” Pokorny v. Quixtar,
23   Inc., 601 F.3d 987, 994 (9th Cir. 2010) (citing Paracor Fin., Inc. v. Gen. Elec. Capital
24   Corp., 96 F.3d 1151, 1164 (9th Cir. 1996)).
25         Here, the Court notes that despite Defendant advocating for the validity of the
26   Arizona forum selection and choice of law clauses, it relies upon California law in
27   arguing the merits of its motion. Regardless, the Court must apply California’s choice of
28

                                                   7
                                                                                19-cv-1442-MMA (JLB)
1    law rules to determine whether to apply California or Arizona law. See Bridge Fund
2    Capital Corp. v. Fastbucks Franchise Corp., 622 F.3d 996, 1002 (9th Cir. 2010).
3          “When an agreement contains a choice of law provision, California courts apply
4    the parties’ choice of law unless the analytical approach articulated in § 187(2) of the
5    Restatement (Second) of Conflict of Laws . . . dictates a different result.” Id. (quoting
6    Hoffman v. Citibank (S.D.), N.A., 546 F.3d 1078, 1082 (9th Cir. 2008) (per curiam)).
7    Under the Restatement approach, the court must first determine
8
9          (1) whether the chosen state has a substantial relationship to the parties or
           their transaction, or (2) whether there is any other reasonable basis for the
10
           parties’ choice of law. If neither of these tests is met, that is the end of the
11         inquiry, and the court need not enforce the parties’ choice of law. If,
           however, either test is met, the court must next determine whether the
12
           chosen state’s law is contrary to a fundamental policy of California. If there
13         is no such conflict, the court shall enforce the parties’ choice of law. If,
           however, there is a fundamental conflict with California law, the court must
14
           then determine whether California has a “materially greater interest than the
15         chosen state in the determination of the particular issue . . . .” If California
           has a materially greater interest than the chosen state, the choice of law shall
16
           not be enforced, for the obvious reason that in such circumstance we will
17         decline to enforce a law contrary to this state’s fundamental policy.
18
19   Nedlloyd Lines B.V. v. Superior Court, 834 P.2d 1148, 1152 (Cal. 1992) (footnotes
20   omitted) (quoting Restatement (Second) of Conflict of Laws § 187(2) (Am. Law Inst.
21   1971)).
22         Here, the ACH Agreement contains a choice of law provision: “Client further
23   agrees that this Agreement, and any claims it may bring against SAS, shall be construed
24   according to the laws of the State of Arizona.” Doc. No. 17-1 at 11. Given the choice of
25   law provision, the Court applies Arizona law regarding claims brought under the ACH
26   Agreement unless the Restatement approach requires a different result. See Bridge Fund
27   Capital Corp., 622 F.3d at 1002 (quoting Nedlloyd Lines B.V., 834 P.2d at 1152).
28

                                                   8
                                                                               19-cv-1442-MMA (JLB)
1          Under the Restatement approach, Arizona has a substantial relationship to the
2    transaction because SAS, a signatory of the ACH Agreement, is based in Arizona. Thus,
3    given that one of the preliminary tests is met, the Court must now determine whether
4    Arizona law is “is contrary to a fundamental policy of California.” Nedlloyd Lines B.V.,
5    834 P.2d at 1152. Plaintiffs fail to adequately cite to an established, concrete policy that
6    conflicts with Arizona law. Relatedly, Plaintiffs further fail to cite relevant Arizona law
7    to contrast against California law even if it had cited to a fundamental California policy.
8    Similarly, the Court finds Plaintiffs’ argument that “California has the greater material
9    interest in protecting the rights of its citizens,” Doc. No. 22 at 24, is vague and
10   conclusory, and it thus fails to persuade the Court that California law should apply
11   instead of Arizona law. Because Plaintiffs fail to demonstrate a conflict between
12   California and Arizona law, the Court must enforce the Arizona choice of law provision
13   under the Restatement approach.
14         Because the Court finds that the choice of law provision and the Restatement
15   approach reach the same result, the Court would apply Arizona law. However, because
16   the arbitration clause falls outside the scope of the dispute at issue, see infra Section
17   III.D, the Court does not apply the Arizona choice of law provision or the forum selection
18   clause. Without an applicable choice of law provision, the Court applies California
19   contract law to determine whether a valid arbitration agreement exists. See Republic
20   Pictures Corp. v. Rogers, 213 F.2d 662, 664 (9th Cir. 1954) (“Being a diversity of
21   citizenship case, the contracts will be interpreted so as to reach the same results as would
22   be reached in a California court.”).
23   C. Whether a Valid Arbitration Agreement Exists
24         Defendant argues that the parties entered into a valid arbitration agreement. Doc.
25   No. 17 at 15–16. Defendant points to the Debt Agreement signed by Plaintiffs and
26   argues that the Debt Agreement incorporates the ACH Agreement, which Plaintiffs
27   executed the same day as the Debt Agreement. Doc. No. 17 at 15; Doc. No. 17-1 at 9,
28   12. Defendant further argues that it is a third-party beneficiary of the ACH Agreement

                                                    9
                                                                                 19-cv-1442-MMA (JLB)
1    and thus can enforce the ACH Agreement. Plaintiffs respond that no valid agreement
2    exists between the parties. Doc. No. 22 at 11. Specifically, Plaintiffs argue that there
3    was no mutual assent between Plaintiffs and Defendant, incorporation of the AHC
4    Agreement into the Debt Agreement does not allow Defendant to “step into the shoes of
5    SAS” to enforce the arbitration clause, Defendant is not a third-party beneficiary of the
6    ACH Agreement, and the arbitration clause is unenforceable because it is unconscionable
7    and violates California public policy. Doc. No. 22 at 22, 19, 23.
8          1. Whether the ACH Agreement is Incorporated into the Debt Agreement
9          Under contract incorporation, “[a] secondary document becomes part of a contract
10   as though recited verbatim when it is incorporated into the contract by reference provided
11   that the terms of the incorporated document are readily available to the other party.”
12   King v. Larsen Realty, Inc., 121 Cal. App. 3d 349, 357 (1981); see also Incorporation by
13   Reference, Black’s Law Dictionary (11th ed. 2019). Incorporation of a secondary
14   document into a contract by reference requires that “[1] the reference must be clear and
15   unequivocal, [2] the reference must be called to the attention of the other party and he
16   must consent thereto, and [3] the terms of the incorporated document must be known or
17   easily available to the contracting parties.” Wolschlager v. Fid. Nat’l Title Ins. Co., 4
18   Cal. Rptr. 3d 179, 184 (Ct. App. 2003) (quoting Shaw v. Regents of Univ. of California,
19   58 Cal. App. 4th 44, 54 (1997)). Incorporation by reference applies in the arbitration
20   context. E.g., Valley Casework, Inc. v. Comfort Constr., Inc., 76 Cal. App. 4th 1013,
21   1022 (1999) (“Where a construction contract or subcontract incorporates the arbitration
22   procedures found in the related contract, arbitration may be ordered.”).
23         Here, the Court finds that the Debt Agreement incorporated the ACH Agreement.
24   First, the Debt Agreement clearly and unequivocally refers to the ACH Agreement in
25   stating “[a]ll sums paid according to the terms shown on the ACH AGREEMENT, which
26   is included as part of this AGREEMENT.” Doc. No. 17-1 at 8. Second, the
27   incorporation clause is called to the attention of the party because not only does the
28   clause include all-capitalized words and underlining but also the incorporation was done

                                                  10
                                                                                19-cv-1442-MMA (JLB)
1    as part of the signed and executed Debt Agreement. See id. at 8–9; see also King, 121
2    Cal. App. 3d at 358 (“As a general rule, a party is bound by the provisions of an
3    agreement which he signs, even though he does not read them and signs unaware of their
4    existence.”). Third, the terms of the incorporated ACH Agreement were known and
5    available to the contracting parties given that Plaintiffs signed and executed the ACH
6    Agreement the same day as the Debt Agreement. See Doc. No. 17-1 at 9, 12.
7          Therefore, the Court finds that the Debt Agreement incorporates the terms of the
8    ACH Agreement. The Court must now assess (1) whether the terms of the arbitration
9    clause apply to the contractual relationship between Plaintiffs and Defendant or only
10   between Plaintiffs and SAS or, if the latter scenario be the case, (2) whether Defendant
11   can enforce the arbitration clause as a third-party beneficiary.
12         2. Whether the Arbitration Clause Applies to the Contractual Relationship
13         Between Plaintiffs and Defendant
14         The first step to determine whether to compel arbitration is not merely to uncover
15   whether there is a contract between the parties but, rather, “whether a valid agreement to
16   arbitrate exists.” Kilgore, 718 F.3d at 1058 (emphasis added) (quoting Chiron Corp.,
17   207 F.3d at 1130). Therefore, the Court must now determine whether the terms of the
18   ACH Agreement’s arbitration clause cover the Plaintiffs-Defendant relationship and
19   Plaintiffs-SAS relationship or only the Plaintiffs-SAS relationship.
20         Defendant argues that because the Debt Agreement’s incorporation clause
21   “unequivocally places zero restriction on the parts of the ACH Agreement that are
22   incorporated in the Debt Assumption Agreement, the Court must find that the Debt
23   Assumption Agreement incorporated the entire document, Arbitration Agreement and
24   all.” Doc. No. 17 at 15. Defendant appears to argue that the clause is not limited to the
25   Plaintiffs-SAS relationship and, instead, extends broader to be include the Plaintiffs-
26   Defendant relationship through the Debt Agreement’s incorporation provision. See id. at
27   16 (“The Arbitration Agreement covers ‘any dispute’ arising out of the ACH Agreement
28   ‘or otherwise’ that is ‘related’ to the services described in the ACH Agreement.”). It

                                                  11
                                                                               19-cv-1442-MMA (JLB)
1    argues that this broadness makes the arbitration clause applicable to the Plaintiffs-
2    Defendant relationship because the ACH Agreement was “designed to facilitate the
3    exchange of consideration between the Plaintiffs and [Defendant].” Id. Plaintiffs counter
4    that
5
6           even if Defendant were to successfully incorporate the SAS ACH
            Agreement into its own separate contract, the arbitration provision in the
7
            SAS ACH Agreement is unambiguous in its narrowly tailored terms which
8           clearly and repetitively state that the arbitration provision concerns disputes
            or claims “related to SAS’s services to [Plaintiffs]” and their claims against
9
            SAS.
10
11   Doc. No. 22 at 19.
12          In another case involving the same Defendant and a similar—if not identical—
13   agreement to the one before this Court, the court ordered arbitration after finding that the
14   debt agreement between defendant and plaintiff incorporated the “entire” SAS agreement
15   between SAS and plaintiff, including the arbitration clause. Hunt v. Debt Assistance
16   Network, LLC, No. 1:18CV644, 2019 WL 4647008, at *4 (M.D.N.C. Sept. 24, 2019)
17   (applying North Carolina contract law). However, the court there failed to address
18   whether the arbitration clause covered the specific relationship between defendant and
19   plaintiff. See id. at 4–5. Instead, the court proceeded to determine whether the
20   arbitration clause covered the dispute at issue after finding that incorporation satisfied the
21   first inquiry of whether there was an agreement to arbitrate. See id.
22          Here, the Court finds that the plain language of the arbitration clause governs the
23   relationship between SAS and Plaintiff, defined as “Client” in the ACH Agreement. The
24   Court further finds that the arbitration clause does not govern the Plaintiffs-Defendant
25   relationship. The arbitration clause begins by stating the following: “Client agrees that
26   any dispute or claim arising out of this Agreement or otherwise, related to SAS’s services
27   to Client, shall be resolved through binding arbitration . . . .” Doc. No. 17-1 at 11
28   (emphasis added). The Court finds that “this Agreement” refers to the ACH Agreement

                                                   12
                                                                                19-cv-1442-MMA (JLB)
1    and does not refer to the Debt Agreement despite incorporation. Even though the Debt
2    Agreement incorporates the terms of the ACH Agreement, the terms within the
3    arbitration clause do not govern the Plaintiffs-Defendant relationship because the terms
4    themselves are narrow and apply to payment processing by SAS. This finding is
5    underscored by the language “otherwise, related to SAS’s services.” Id. Given the
6    construction of the clause, “SAS’s services” appears to be the broadening language of the
7    clause. However, it is telling that the broadness is explicitly confined to the relationship
8    with SAS. The remainder of the contract section further supports this limited
9    interpretation of the arbitration clause given the similar language used in the choice of
10   law and attorneys’ fees clauses. See id.
11         The Court finds Defendant’s argument to the contrary unavailing. Defendant
12   argues Plaintiffs’ contention that the arbitration clause only covers claims against SAS
13   “contradicts the broad, unambiguous language that demonstrates the expansive scope of
14   the Arbitration Agreement.” Doc. No. 23 at 4; see also Doc. No. 17 at 17. Defendant
15   emphasizes that “Plaintiffs’ claims relate . . . to payments made to [Defendant]—
16   payments that could not have been made possible without the ACH Agreement.” Doc.
17   No. 17 at 17; Doc. No. 23 at 4. The Court agrees with Defendant that the language of the
18   arbitration clause sweeps broadly. However, its scope is ultimately limited to Plaintiffs’
19   relationship with SAS, where SAS operated as a “third-party processor” that facilitated
20   Plaintiffs’ relationship with Defendant. Doc. No. 17-1 at 11.
21         Therefore, the Court finds that there is no valid arbitration agreement between
22   Plaintiffs and Defendant—unless the Court finds Defendant can enforce the agreement as
23   a third-party beneficiary. See infra Section III.C.3.
24         3. Whether Defendant Can Enforce the Arbitration Clause as a Third-Party
25         Beneficiary
26         Alternatively, the Court may find that the arbitration clause’s terms can be
27   enforced by Defendant if the Defendant is a third-party beneficiary of the ACH
28   Agreement. Plaintiffs argue that “Defendant has not and cannot make any showing that

                                                  13
                                                                                19-cv-1442-MMA (JLB)
1    the arbitration provision in [SAS’s] contract was intended to confer any benefit upon
2    Defendant.” Doc. No. 22 at 18. Defendant responds in its reply that the ACH Agreement
3    was designed to facilitate the Debt Agreement and that a third-party beneficiary is not
4    required to be expressly mentioned in the contract. Doc. No. 23 at 5–6.
5          Third-party beneficiaries can enforce an arbitration provision. Cohen v. TNP 2008
6    Participating Notes Program, LLC, 243 Cal. Rptr. 3d 340, 355 (Ct. App. 2019) (citing
7    Smith v. Microskills San Diego L.P., 63 Cal. Rptr. 3d 608, 613 (Ct. App. 2007)). “To sue
8    as a third-party beneficiary of a contract, the third party must show that the contract
9    reflects the express or implied intention of the parties to the contract to benefit the third
10   party.” Klamath Water Users Protective Ass’n v. Patterson, 204 F.3d 1206, 1211 (9th
11   Cir. 1999), opinion amended on denial of rehg, 203 F.3d 1175 (9th Cir. 2000). “[T]hird
12   party beneficiary principles do not require that the person to be benefited be named in the
13   contract, but rather allow the third party to qualify as a contract beneficiary if ‘the
14   contracting parties must have intended to benefit that individual and such intent appears
15   on the terms of the agreement.’” San Diego Hous. Comm’n v. Indus. Indem. Co., 95 Cal.
16   App. 4th 669, 685 (2002) (quoting Harper v. Wausau Ins. Co., 56 Cal. App. 4th 1079,
17   1086 (1997)).
18         The ACH Agreement facilitates the underlying Debt Agreement where SAS
19   operates as a “third-party processor” and provides “payment processing services”
20   “pursuant to [Plaintiffs’] underlying agreement with the referring company.” Doc No.
21   17-1 at 11. The ACH Agreement states that “[SAS] is not a party to the agreement
22   between Client and [the Referring Company] and SAS does not participate in the
23   underlying debt negotiations.” Id. The Court finds that the ACH Agreement arises out
24   of, and indeed, bolsters the operation of the underlying Debt Agreement between
25   Plaintiffs and Defendant, who appears to be defined as the “referring company.” But for
26   the ACH Agreement, Plaintiffs would have been unable to fulfil its contractual
27   obligations under the Debt Agreement.
28

                                                   14
                                                                                 19-cv-1442-MMA (JLB)
1          Therefore, the Court finds that Defendant is a third-party beneficiary of the ACH
2    Agreement even if the arbitration clause only pertains to actions between Plaintiffs and
3    SAS. Thus, Defendant can enforce the terms of the ACH Agreement’s arbitration clause
4    against Plaintiffs, but only with respect to disputes that involve the payment processing
5    services as detailed in the ACH Agreement.
6          4. Whether the Arbitration Clause is Unconscionable
7          Plaintiffs argue in their opposition brief that the ACH Agreement is
8    unconscionable. Doc. No. 22 at 19–23. Specifically, Plaintiffs assert that the ACH
9    Agreement is an adhesion contract because of its take-it-or-leave-it nature that deprived
10   Plaintiffs of their negotiating power. Id. at 20. Plaintiffs argue that the ACH Agreement
11   is procedurally unconscionable because it was “drafted entirely by SAS and did not alert
12   Plaintiffs or give them reason to know or expect that any claims that Plaintiffs sought to
13   pursue against Defendant regarding Defendant’s conduct and services could be subject to
14   binding arbitration or the SAS ACH Agreement’s arbitration provision.” Id. at 22.
15   Plaintiffs make a similar argument as to the Debt Agreement. See id. As to substantive
16   unconscionability, Plaintiffs state that applying the arbitration provision to Plaintiffs’
17   claims against Defendant “would be oppressive” and would fall outside Plaintiffs’ initial
18   contracting expectations. Id. at 23. Moreover, Plaintiffs argue that the arbitration
19   language contains “overly broad-sweeping application to Plaintiffs’ claims against
20   Defendant” and provided no opportunity for Plaintiffs to opt-out. Id.
21         As to procedural unconscionability, Defendant counters that Plaintiffs cannot claim
22   surprise over the arbitration clause within the ACH Agreement because it was not hidden
23   in fine print. Doc. No. 23 at 7. Defendant argues that the Debt Agreement is not
24   procedurally unconscionable even though it was drafted by Defendant because the Debt
25   Agreement clearly incorporates the ACH Agreement. Id. Defendant adds that Plaintiffs
26   were free to pursue other market alternatives, undercutting their oppression assertions.
27   Id. at 8. Defendant argues that unsatisfied expectations do not satisfy substantive
28   unconscionability. See id. at 9. Defendant states that the arbitration clause is not cost

                                                   15
                                                                                 19-cv-1442-MMA (JLB)
1    prohibitive, applies equally to Plaintiffs and Defendant, does not restrict discovery
2    procedures, and does not yield an imbalance of available remedies to either party. Id.
3          Agreements to arbitrate are “valid, irrevocable, and enforceable, save upon such
4    grounds as exist at law or in equity for the revocation of any contract.” 9 U.S.C. § 2.
5    Arbitration agreements are subject to standard general defenses. Ingle v. Circuit City
6    Stores, Inc., 328 F.3d 1165, 1170 (9th Cir. 2003). “Because unconscionability is a
7    generally applicable defense to contracts, California courts may refuse to enforce an
8    unconscionable arbitration agreement.” Id.
9          A contract defense of “unconscionability . . . may operate to invalidate arbitration
10   agreements.” Circuit City Stores, Inc. v. Adams, 279 F.3d 889, 892 (9th Cir. 2002). The
11   party asserting that an arbitration agreement is unconscionable bears the burden of proof.
12   Sanchez v. Valencia Holding Co., LLC, 353 P.3d 741, 749 (Cal. 2015). Both procedural
13   and substantive unconscionability must be present for a court to refuse to enforce a
14   contract. See Armendariz v. Found Health Psychcare Servs., 6 P.3d 669, 690 (Cal.
15   2000). California courts apply a sliding scale: “the more substantively oppressive the
16   contract terms, the less evidence of procedural unconscionability is required to come to
17   the conclusion that the term is unenforceable, and vice versa.” Id. However, courts
18   cannot apply principles of unconscionability in a way that undermines the FAA’s
19   objective “to ensure the enforcement of arbitration agreements according to their terms so
20   as to facilitate streamlined proceedings.” Concepcion, 563 U.S. at 344. Instead, courts
21   should give “due regard to the federal policy in favor of arbitration.” Wagner v. Stratton
22   Oakmont, Inc., 83 F.3d 1046, 1049 (9th Cir. 1996).
23                i. Procedural Unconscionability
24         The procedural unconscionability analysis focuses on the circumstances
25   surrounding the creation of a contract and the presence of “oppression or surprise.”
26   Gatton v. T-Mobile USA, Inc., 61 Cal. Rptr. 3d 344, 352 (Ct. App. 2007) (citing
27   Armendariz, 6 P.3d at 690.). In doing so, a court must uncover “the manner in which the
28   contract was negotiated and the circumstances of the parties at that time.” Ingle, 328

                                                  16
                                                                               19-cv-1442-MMA (JLB)
1    F.3d at 1171 (quoting as Kinney v. United HealthCare Servs., Inc., 83 Cal. Rptr. 2d 348,
2    352–53 (Ct. App.1999)). Oppression results from “an inequality in bargaining power that
3    results in no real negotiation and an absence of meaningful choice.” Id. (citing Flores v.
4    Transamerica HomeFirst, Inc., 113 Cal. Rptr. 2d 376, 381 (Ct. App. 2001)). Surprise
5    arises when the “agreed-upon terms of the bargain are hidden in the prolix printed form
6    drafted by the party seeking to enforce the disputed terms.” Id. (citing Stirlen v.
7    Supercuts, Inc., 60 Cal. Rptr. 2d 138, 145 (Cal. Ct. App. 1997). Procedural
8    unconscionability typically takes the form of an adhesion contract, which is “a
9    standardized contract, which, imposed and drafted by the party of superior bargaining
10   strength, relegates to the subscribing party only the opportunity to adhere to the contract
11   or reject it.” Gutierrez v. Autowest, Inc., 7 Cal. Rptr. 3d 267, 275 (Ct. App. 2003).
12   However, an adhesive contract term not being read or understood “does not justify a
13   refusal to enforce it”; rather, the imposed term can only be denied if it is also
14   substantively unreasonable. Id.; see also Poublon v. C.H. Robinson Co., 846 F.3d 1251,
15   1261 (9th Cir. 2017) (“[T]he California Supreme Court has not adopted a rule that an
16   adhesion contract is per se unconscionable.”).
17         Here, Defendant’s name is stylized across the top of the Debt Agreement. See
18   Doc. No. 17-1 at 6–9. Defendant’s name is ingrained within the text whereas Plaintiffs’
19   names are in a different inserted font. Id. at 6, 9. In a declaration signed by a principal
20   member of Defendant, the member declares that “[Defendant] regularly requires that
21   individuals offering to retain its services execute both the [Debt Agreement] and the
22   ACH Agreement.” Id. at 3. Therefore, the Court finds that the Debt Agreement appears
23   to be an adhesion contract imposed and drafted by Defendant. Similar factual
24   underpinnings persuade the Court to similarly find the ACH contract as an adhesion
25   contract. See Doc. No. 17-1 at 11–12. Plaintiffs lacked the power to negotiate both
26   contracts and only had the option to take the contracts or leave them. However, finding
27   an adhesion contract only begins the Court’s analysis. See Parada v. Superior Court, 98
28

                                                   17
                                                                                19-cv-1442-MMA (JLB)
1    Cal. Rptr. 3d 743, 757 (Ct. App. 2009) (“A procedural unconscionability analysis also
2    includes consideration of the factors of surprise and oppression.”).
3          A claim of oppression may be defeated “if the complaining party has a meaningful
4    choice of reasonably available alternative sources of supply from which to obtain the
5    desired goods and services free of the terms claimed to be unconscionable.” Parada, 98
6    Cal. Rptr. 3d at 758. The Debt Agreement enrolled part of Plaintiffs’ debts into
7    Defendant’s debt assumption program “to receive Defendant’s assistance with debt
8    settlement and to improve Plaintiffs’ consumer credit, history, or rating with credit
9    reporting agencies.” Compl. ¶ 23; Doc. No. 17 at 9. The Parada court determined that
10   the petitioner had “reasonable and realistic market alternatives to opening [investment]
11   accounts, including the option of not investing in precious metals at all.” Parada, 98 Cal.
12   Rptr. 3d at 758. The court further reasoned that precious metal investments were not a
13   necessity, such as admittance to a hospital or employment contexts where an adhesion
14   contract may still be oppressive despite alternatives. Id. Here, the Court finds that
15   Plaintiffs had other reasonable and realistic market alternatives to address their debt
16   needs and entering into the Debt Agreement was not a necessity akin to hospital or
17   employment contexts. However, Plaintiffs did not have other alternatives in executing
18   the ACH Agreement with SAS given Defendant’s own declaration: “[Defendant]
19   regularly requires that individuals offering to retain its services execute both the [Debt
20   Agreement] and the ACH Agreement. The case of Plaintiffs is no exception.
21   [Defendant] required that Plaintiffs execute both the [Debt Agreement] and the ACH
22   Agreement.” Doc. No. 17-1 at 3. Despite having reasonably available alternatives as to
23   finding a debt relief company, Plaintiffs were essentially given no alternative in selecting
24   the third-party processor. Because of the lack of choice in selecting SAS as the third-
25   party processor, the Court finds the arbitration clause within the SAS Agreement
26   oppressive despite finding the terms of the Debt Agreement not oppressive.
27         As to surprise, the arbitration clause was not hidden. The arbitration provision is
28   on the first page of the two-page ACH Agreement and is in the same style and typeface

                                                  18
                                                                                19-cv-1442-MMA (JLB)
1    as the other contract terms. Moreover, the arbitration term rests within a clause that
2    contains an all-capitalized, bolded, and underlined header: “6. BINDING
3    ARBITRATION, GOVERNING LAW, AND ATTORNEY’S FEES.” Id. at 11.
4    Given that the terms of the arbitration clause were not hidden or otherwise buried within
5    the SAS Agreement, the Court finds that there is no surprise.
6          Accordingly, the Court finds a moderate level of procedural unconscionability as
7    to the arbitration clause. The Court proceeds by assessing substantive unconscionability
8    while keeping in mind the sliding scale relationship between procedural and substantive
9    unconscionability. See Armendariz, 6 P.3d at 690.
10                ii. Substantive Unconscionability
11         The substantive unconscionability analysis focuses on the “terms of the agreement
12   and whether those terms are so one-sided as to shock the conscience.” Ingle, 328 F.3d at
13   1172 (quoting Kinney, 83 Cal. Rptr. 2d at 353). Courts evaluate substantive
14   unconscionability “as of the time the contract was made.” A & M Produce Co. v. FMC
15   Corp., 186 Cal. Rptr. 114, 122 (Ct. App. 1982). The “shock the conscience” standard
16   requires more than a contract term that “merely gives one side a greater benefit . . . .”
17   Pinnacle Museum Tower Assn. v. Pinnacle Mkt. Dev. (US), LLC, 282 P.3d 1217, 1232
18   (Cal. 2012). “Substantive unconscionability may be shown if the disputed contract
19   provision falls outside the nondrafting party’s reasonable expectations.” Parada, 98 Cal.
20   Rptr. 3d at 759 (emphasis added) (citing Gutierrez, 7 Cal. Rptr. 3d at 275).
21         As to the specific terms of the arbitration clause, the Court finds that the arbitration
22   clause is not one-sided. The clause applies equally to “any dispute or claim” brought by
23   any party that “aris[es] out of this Agreement or otherwise, related to SAS’s services to
24   Client.” Doc. No. 17-1 at 11. Plaintiffs may view the clause as a bad bargain because it
25   fell outside their expectations, Doc. No. 22 at 23, but a bad bargain is insufficient to
26   trigger substantive unconscionability. Baltazar v. Forever 21, Inc., 367 P.3d 6, 11 (Cal.
27   2016) (internal quotation marks and citations omitted). Substantive unconscionability
28   requires “terms that are unreasonably favorable to the more powerful party.” Id. (internal

                                                   19
                                                                                19-cv-1442-MMA (JLB)
1    quotation marks and citations omitted). The terms here do not reach the high threshold of
2    shocking the conscience.
3          Accordingly, the court finds that the arbitration clause is not substantively
4    unconscionable. Given the lack of substantive unconscionability, the Court finds that the
5    clause is not unconscionable because both procedural and substantive unconscionability
6    are necessary before a court can refuse to enforce a clause under the doctrine of
7    unconscionability. Id. at 11.
8          5. Conclusion
9          Accordingly, the Court finds that there is a valid arbitration clause that Defendant
10   may enforce as a third-party beneficiary of the ACH Agreement—as to disputes that arise
11   from payment processing services.
12   D. Whether the Arbitration Agreement Encompasses the Dispute at Issue
13         Defendant argues that the arbitration agreement covers the dispute at issue. Doc.
14   No. 17 at 16–17. Defendant asserts that the expansive scope of the arbitration clause
15   encompasses Plaintiffs’ claims and that any ambiguity as to the scope should be resolved
16   in favor of arbitration. Id. at 17. Plaintiffs respond that its claims “are outside the scope
17   of the arbitration provision.” Doc. No. 22 at 15. Specifically, Plaintiffs argue that its
18   causes of action pertain to their relationship with Defendant and do not rely upon the
19   terms of the ACH Agreement. See id. at 16.
20         The arbitration clause states “[Plaintiffs] agree[] that any dispute or claim arising
21   out of this Agreement or otherwise, related to SAS’s services to [Plaintiff], shall be
22   resolved through binding arbitration.” Doc. No. 17-1 at 11. Although the Court finds
23   that there is a valid arbitration clause that Defendant may enforce as a third-party
24   beneficiary of the ACH Agreement, see supra Sections III.C.3, III.C.5, Defendant may
25   do so only to the extent that there is a “claim arising out of this Agreement or otherwise,
26   related to SAS’s services to [Plaintiff].” Doc. No. 17-1 at 11. Given the Court has found
27   that the arbitration clause is narrow in applying to payment processing services, see supra
28

                                                   20
                                                                                19-cv-1442-MMA (JLB)
1    Sections III.C.2–3, III.C.5, the Court accordingly finds that that the arbitration clause
2    only encompasses disputes involving payment processing.
3           With the scope of the arbitration clause in mind, the Court must compare the
4    clause’s scope to Plaintiffs’ allegations. Plaintiffs argue their claims address
5    “Defendant’s services to Plaintiffs, business practices, failure to perform services as
6    promised in Defendant’s agreement with Plaintiffs, breach of Defendant’s duties owed to
7    Plaintiffs, misrepresentations to Plaintiffs and the damages that Plaintiffs have incurred as
8    a result of Defendant’s violations of law.” Doc. No 22 at 16. Indeed, Plaintiffs’
9    allegations do not involve mere payment processing. See, e.g., Compl. ¶¶ 82 (CROA
10   claim), 88–89 (CCSA claim), 92–93 (same), 100 (CLRA claim), 109 (UCL claim), 119–
11   20 (same), 133–38, (breach of contract claim), 142–43 (negligence claim), 148 (negligent
12   misrepresentation claim), 164 (intentional misrepresentation claim). Plaintiffs’ claims
13   address their relationship with Defendant outside of payment processing. Given
14   Plaintiffs’ allegations and the clear language of the arbitration clause within the context
15   of the ACH Agreement, the Court finds that there is no sufficient ambiguity in the
16   contract that could otherwise result in finding in favor of arbitration. Cf. Volt Info. Scis.,
17   Inc., 489 U.S. at 475–76. Plaintiffs have carried their burden in proving that their claims
18   are unsuitable for arbitration. See Green Tree Fin. Corp.-Alabama, 531 U.S. at 91.
19          Accordingly, the Court finds that the arbitration clause does not cover the dispute
20   at issue.
21   E. Whether Attorneys’ Fees Are Appropriate
22          Defendant “requests leave of Court to file a motion for reasonable attorneys’ fees
23   incurred in preparing the Petition because Plaintiffs’ actions constitute a frivolous refusal
24   to arbitrate.” Doc. No. 17 at 22. Plaintiffs respond that attorneys’ fees are not
25   appropriate because they filed this action in good faith. Doc. No. 22 at 25.
26          The traditional American rule requires each party to pay its own attorneys’ fees.
27   See Alyeska Pipeline Serv. Co. v. Wilderness Soc’y, 421 U.S. 240, 257, 263–64 (1975).
28   However, a court has the inherent, discretionary power to award one party attorneys’ fees

                                                   21
                                                                                 19-cv-1442-MMA (JLB)
1    when another party acts “in bad faith, vexatiously, wantonly, or for oppressive reasons.”
2    Id. at 258–59; see also Marx v. Gen. Revenue Corp., 568 U.S. 371, 382 (2013).
3          Given that Plaintiffs are successful in defeating Defendant’s motion to compel
4    arbitration, the Court finds that Plaintiffs have not acted in bad faith, vexatiously,
5    wantonly, or for oppressive reasons. Accordingly, the Court DENIES Defendant’s
6    request for attorneys’ fees.
7                                          IV. CONCLUSION
8          For the foregoing reasons, the Court DENIES Defendant’s motion to compel
9    arbitration and DENIES Defendant’s request for attorneys’ fees.
10         IT IS SO ORDERED.
11
12   Dated: February 5, 2020
13                                                  _____________________________
14                                                  Hon. Michael M. Anello
15                                                  United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   22
                                                                                 19-cv-1442-MMA (JLB)
